            Case 2:19-mj-03762-DUTY Document 2 Filed 09/10/19 Page 1 of 1 Page ID #:2




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

                                                              CASE NUMB
UNITED STATES OF AMERICA
                                                  PLAINTIFF        ~ '!~ ,~~3                   ~J
                  V.

                                                                      REPORT COMMENCING CRIMINAL
     ~T~~~~ S ~L~~~~                                                                    ACTION
 USMS#                                          DEFENDANT
                                                                                                                          -_
                                                                                                                 w.,.'S


TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate 'N/A".                              ~,
                                                                                                                 r
                                                                                                                 ~             ~
 1• Date and time of arrest: ~           ~ c~ ~ ~ ~n                            ~1AM       ❑ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignr,~nt or
    any other preliminary proceeding:     ~ Yes      ~jNo                                                        ~-~
                                                                                                                 ,~
 3. Defendant is in U.S. Marshals Service lock-up (in this court building):     ,    Yes        D~No

4. Charges under which defendant has been booked:      ~-    /~                     ~~ ~,SG 3~ _ ~~~5~,~~c,~ J~~~j~
                                                   ~~~~ ~ea~.d/
    18 ~'SG f 3~-~'ri — G~ nsp~ rc-~:~ ~ Gcx-,~,.~
    1 S U~' i Gi 56             o►uh    ~ r+       ~u    ar'►S,Dic^cc+i►            ~7 is~s~~        v~-   o '~ c7F' 7~ ~,cr S
                                                                                                                               J
 5. Offense charged is a:      Felony         ❑Minor Offense        ❑Petty Offense              ❑Other Misdemeanor

6. Interpreter Required:    [~To       0 Yes      Language:

7~ Year of Birth:~
                 1 ~l°~
8. Defendant has retained counsel:        ~No
    ❑ Yes        Name:                                                Phone Number:             ~~


9• Name of Pretrial Services Officer notified: ~ C J ;,~~ "~ ~ ~~~-~~15

10. Remarks (if any):

     S~
11. Name:        M~r~        5~—~-T ~..~ ~~j~            (please print)

12. Office Phone Number::'         ~ ~ ~ -~    r .~, ~                     13. Agency:          ~j

14. Signature:                            ~                                15. Date:    G'
                                                                                         i~~ a/ ~~-~


CR-64(05/18)                              REPORT COMMENCING CRIMINAL ACTION
